Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 19, 2021

                                     No. 04-21-00207-CV

                                      Eduardo AQUINO,
                                          Appellant

                                               v.

                                      Piedad AQUINO,
                                          Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19584
                        The Honorable Monique Diaz, Judge Presiding


                                        ORDER

       Appellant’s brief was originally due July 19, 2021, however, the court granted an
extension of time until August 18, 2021. The brief was not filed. Instead, on August 18, 2021,
appellant filed a motion asking for an extension of time to September 1, 2021 to file the brief.

        We grant the motion and order appellant to file appellant’s brief by September 1,
2021.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court